department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division significant index no rekereee rrerkerke krarekreee attn ete rekkekrer legend employer a rerkkere plan xx - krekekkkk dear rekekekkeke may pie fe it this is in response to your request for a private_letter_ruling dated date as supplemented by a letter dated date concerning whether a reversion of excess amounts in plan x a defined_benefit_plan upon its termination would be subject_to the excise_tax described in sec_4980 of the internal_revenue_code the following facts and representations have been submitted plan x is a defined_benefit_plan that was established date to provide retirement income and other_benefits for certain employees and their beneficiaries the most recent amendments were made date and december effective retroactive to date plan x covers substantially_all of the employees of employer a who have attained age and have completed six months of continuous employment or one year of credited service whichever is earlier sec_1 of plan x provides that it is the intent of employer m that plan x shall be established and maintained as a retirement program which is in full compliance with the employee retirement income and security act of erisa and as a qualified_plan under the terms of sec_401 of the internal_revenue_code - sec_15 of plan x provides the employer m reserves the right to terminate plan x at any time sec_15 further provides in general that after the assets of pan x have been withdrawn and allocated any amount remaining in plan x will be returned to employer m a employer a is an organization exempt from federal_income_tax under sec_501 of the code in your letter dated date you represent that employer m has been subject_to unrelated_business_income_tax on income from nonmember use of club facilities as well as investment_income under other guidance employer m is not treated as having a profit_motive as such employer m is unable to use its loss from nonmember use of club facilities to offset its investment_income you further state that employer m has paid unrelated_business_income_tax on its investment_income but has never received a tax_benefit from its pension contributions to plan x you further state that employer a intends to terminate plan x the estimated assets at the date of termination total dollar_figure million with dollar_figure million is estimated liabilities this results in a reversion of approximately dollar_figure million employer m has decided not to establish a replacement plan employer m intends to terminate plan x and to receive an employer_reversion as defined in sec_4980 of the code employer m asserts that no amount of the reversion should be included in unrelated_business_taxable_income and that employer m should not be subject_to the excise_tax under sec_4980 of the code because it has not received a tax_benefit from the contributions it made to plan x based on these facts and representations you request the following ruling upon the termination of plan x the amount of the reversion will not be included in unrelated_business_income and employer a will not be subject_to the excise_tax under sec_4980 of the code sec_4980 of the code imposes an excise_tax of twenty percent on the amount of any employer_reversion from a qualified_plan in accordance with sec_4980 the excise_tax will be imposed on the employer maintaining the plan sec_4980 of the code provides in pertinent part that a qualified_plan for purposes of sec_4980 is a plan meeting the requirements of sec_401 or sec_403 other than a plan maintained by an employer if such employer has at all times been exempt from tax under subtitle a sec_4980 of the code provides that the term employer_reversion means the amount of cash and the fair_market_value of other_property received directly or indirectly by an employer from a qualified_plan sec_4980 d of the code provides that percent shall be substituted for percent in sec_4980 with respect to any employer_reversion from a qualified_plan unless the employer establishes or maintains a qualified_replacement_plan or the plan provides benefit increases that meet the requirements of sec_4980 sec_501 of the code provides for the exemption from federal_income_tax of clubs organized for pleasure recreation and other nonprofitable purposes where - wenenene substantially_all of the activities are for such purposes and no part of the net_earnings inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the income_tax regulations ‘regulations states that the exemption provided to organizations described in sec_501 of the code applies only to clubs which are organized exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club it its net_earnings inures to the benefit of any private shareholder the regulation also states that in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitied to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities sec_511 of the code imposes a tax on unrelated_business_taxable_income of organizations described in sec_401 and sec_501 c which are exempt from tax by reason of sec_501 sec_512 provides in general that in the case of an organization described in sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by this chapter which are not directly connected with the production of the gross_income excluding exempt_function_income both computed with modifications provided in paragraphs and of subsection b sec_512 of the code defines exempt_function_income as the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the purposes constituting the basis for the exemption of the organization to which such income is paid such term also means ail income other that an amount equal to the gross_income derived from an unrelated_trade_or_business regularly carried on by such organization computed as if the organization were subject_to paragraph which is set_aside i for a purpose specified in sec_170 or ii in the case of an organization described in paragraph or of sec_501 to provide for the payment of life sick accident or other_benefits if during the taxable_year an amount which is used for a purpose other than that described in i or ii such amount shall be included in unrelated_business_taxable_income for the taxable_year sec_513 of the code provides in relevant part that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade of business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derives to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_1_513-1 of the income_tax regulations regulations provides that - for purposes of sec_513 of code the term trade_or_business has the same sesnee meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the regulations provides that in determining whether a trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued sec_1_513-1 of the regulations provides that gross_income derives from unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted sec_1_513-1 of the regulations indicates that the primary objective of the adoption of the unrelated_business_income_tax was to eliminate a source of unfair competition by placing the unrelated business activities of certain exempt_organizations upon the same tax basis as the nonexempt business endeavors with which they compete where an activity does not possess the characteristics of a trade_or_business within the meaning of sec_162 of the code the unrelated_business_income_tax does not apply since the organization is not competition with taxable organizations the issue of whether the reversion or any part thereof is income to employer m and taxed as unrelated_business_taxable_income involves an analysis of whether the reversion or any part thereof is income as defined in sec_61 of the code as modified by sec_111 under sec_61 of the code gross_income generally includes income from whatever source derived however under sec_114 a gross_income does not include income attributable to the recovery during the taxable_year of an amount deducted in any prior taxable_year to the extent such amount did not reduce the amount of tax_imposed_by_chapter_1 sec_11 a represents the exclusionary arm of the tax_benefit_rule conversely if the taxpayer recovers an amount previously deducted which did not reduce the amount of tax the recovery is includible in income this is the so- called inclusionary arm of the tax_benefit_rule recovery is defined in sec_1_11-1 a of the regulations as resulting from the receipt of amounts in respect of the previously deducted or credited code sec_111 item such as bad_debts or taxes thus the application of the tax_benefit_rule requires a fundamentally_inconsistent_event under the regulations a previously deducted item that is recovered would represent such an event even if the item is not listed there if the taxpayer derived no benefit from the inconsistent deduction the recovery would be exciuded from gross_income this principle has been followed when the taxpayer did not receive a benefit from the deduction because the taxpayer was tax- exempt en the potential reversion in this case may not just represent the return of contributions to plan x but may also represent previously untaxed income earned on the contributions while in plan x you represent that employer m has never received a tax_benefit from the contributions it made to plan x therefore with respect to the first part of your ruling_request we conclude that employer m does not have unrelated_business_taxable_income from the recovery_of the surplus of assets from plan x following the termination of plan x with respect to the second part of your ruling_request concerning the applicability of the code sec_4980 excise_tax to employer m you represent that employer m has paid unrelated_business_income_tax on its investment_income and income it receives from nonmember use of its club facilities a tax-exempt employer is subject_to tax under subtitle a of the code if it has unrelated_business_taxable_income because employer m has been subject_to tax under subtitle a of the code plan x has not at all times been maintained by an employer that has at all times been exempt from tax under subtitle a therefore with respect to the second part of your ruling_request we conclude that employer m will be subject_to the excise_tax under sec_4980 of the code this ruling is based on the assumption that plan x is qualified under sec_401 of the code and its trust is tax exempt under sec_501 a this letter_ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions about this ruling please contact t ep ra t2 at krekkkeee sincerely yours james e holland jr manager employee_plans technical enclosures deleted copy of ruling letter form_437
